


 

Exhibit 10.62

 

(Form of amendment
to agreements with
individual stations)

 

Supplementary Agreement

 

to Agreement No                dated

 

(hereinafter the “Agreement”)

 

and to Appendix No 2 dated              (hereinafter the “Appendix”)

 

 

 

December 27, 2007

 

 

                                 (hereinafter referred to as the “Principal”)
(principal state registration number [OGRN]                        ) in the
person of
                                                                      , acting
on the basis of
                                                                                            ,
on the one hand, and
                                                               (hereinafter
referred to as the “Agent”) in the person of
                                        , acting on the basis of
                                , on the other hand, hereinafter jointly
referred to as the “Parties”, have concluded this Agreement as follows:

 

1.             Whereas the Parties agreed that subject to the exclusivity
provision contained in section 2.3 of the Agreement, and the maintenance of the
rating at the level specified in section 2 of this Supplementary Agreement, the
Agent undertakes to achieve such sales of the Principal’s Regional advertising
that the actual gross revenues of the Principal generated by Regional
advertising placed on the TV Channel as calculated for the year 2008 be at least
equal to RUR                                                   
(                                 rubles) including VAT (18 %) in the amount of
RUR                (rubles), with the following month-by-month distribution of
the projected revenues:

 

January 2008 - RUR

(

 

rubles)

 including VAT (18 %) in the amount of RUR

 

 (rubles);

 

February 2008 - RUR

(

 

rubles)

 including VAT (18 %) in the amount of RUR

 

 (rubles);

 

March 2008 - RUR

(

 

rubles)

 including VAT (18 %) in the amount of RUR

 

 (rubles);

 

April 2008 - RUR

(

 

rubles)

 including VAT (18 %) in the amount of RUR

 

 (rubles);

 

May 2008 - RUR

(

 

rubles)

 including VAT (18 %) in the amount of RUR

 

 (rubles);

 

June 2008 - RUR

(

 

rubles)

 including VAT (18 %) in the amount of RUR

 

 (rubles);

 

July 2008 - RUR

(

 

rubles)

 including VAT (18 %) in the amount of RUR

 

 (rubles);

 

August 2008 - RUR

(

 

rubles)

 including VAT (18 %) in the amount of RUR

 

 (rubles);

 

 

--------------------------------------------------------------------------------


 

 

September 2008 - RUR

(

 

rubles)

 including VAT (18 %) in the amount of RUR

 

 (rubles);

 

October 2008 - RUR

(

 

rubles)

 including VAT (18 %) in the amount of RUR

 

 (rubles);

 

November 2008 - RUR

(

 

rubles)

 including VAT (18 %) in the amount of RUR

 

 (rubles);

 

December 2008 - RUR

(

 

rubles)

 including VAT (18 %) in the amount of RUR

 

 (rubles);

 

 

2.             The Parties agree that during the year 2008 the average annual
rating of “CTC-            ” TV channel for audience “6 to 54 all” (audience
age)/ “                ” TV Channel (broadcasting Domashny programming) for
audience “25-60 females”/“18+ all” (audience age) within the Territory should be
equal to             %.

 

The Parties agree that the deviation in average ratings by less than 20% shall
not be deemed material.

 

For the purpose of determining the said ratings the Parties agreed to rely on
the data provided by TNS Gallup Media, an independent market/sociological
research company.

 

The Principal will take all necessary efforts to ensure that during the term of
this Agreement programs of the Principal are broadcast within the Territory with
the Regional advertising, which was delivered by the Agent, inserted in them

 

3.             For Domashny TV Channel contracts

 

The Parties further agree that that effective January 1, 2008 the time to be
allocated for the regional advertising and made available to the Agent for
placement of regional advertising under Client Agreements in the Network Program
Blocks and Regional Broadcast Windows shall be equal to 4.58% (Four and Fifty
Eight Hundredth percent)  of the length of the New Channel (Domashny) Network
Program Block (in accordance with the provisions of the “network affiliation”
agreement, made with a particular Broadcaster for broadcasting Domashny TV
Channel programming) during each astronomical hour (excluding the length of the
Regional Window) plus all advertising time in the Regional Broadcast Windows (in
accordance with the Broadcaster’s programming schedule) permitted under
applicable law, except as provided otherwise herein.

 

The Parties acknowledge and agree that the total advertising volume broadcast in
the Network program blocks and Regional Broadcast Windows of the Principal
within the Territory may not exceed the limits established under Russian
advertising law and that its calculation shall also include the Network
advertising placed with the Principal that is not excludable from the Network
program blocks.  In the event that the Network and Regional advertising, if
broadcast in full in the Network program blocks and Regional Broadcast Windows
of the Principal, would result in non-compliance with the advertising law
requirements with regard to the advertising time limitations, the Network
advertising time shall not be reduced and it is the time allocated to regional
advertising that should be reduced.  Such adjustment should be distributed as
evenly as possible over the broadcasting day (prime-time / non-prime-time) and
to the extent possible shall be agreed with the Agent.

 

For CTC TV Channel contracts

 

The Parties further agree that that effective January 1, 2008 the time to be
allocated for the regional advertising and made available to the Agent for
placement of regional advertising under Client Agreements in the Network Program
Blocks and Regional Broadcast Windows shall be

 

--------------------------------------------------------------------------------


 

equal to 3.75% (Three and Seventy Five Hundredths percent)  of the length of the
respective Network Program Block  (in accordance with the provisions of the
“network affiliation” agreement) during each astronomical hour (excluding the
length of the Regional Window) plus all advertising time in the Regional
Broadcast Windows (in accordance with the Broadcaster’s programming schedule)
permitted under applicable law, except as provided otherwise herein.

 

The Parties acknowledge and agree that the total advertising volume broadcast in
the Network program blocks and Regional Broadcast Windows of the Principal
within the Territory may not exceed the limits established under Russian
advertising law and that its calculation shall also include the Network
advertising placed with the Principal that is not excludable from the Network
program blocks.  In the event that the Network and Regional advertising, if
broadcast in full in the Network program blocks and Regional Broadcast Windows
of the Principal, would result in non-compliance with the advertising law
requirements with regard to the advertising time limitations, the Network
advertising time shall not be reduced and it is the time allocated to regional
advertising that should be reduced.  Such adjustment should be distributed as
evenly as possible over the broadcasting day (prime-time / non-prime-time) and
to the extent possible shall be agreed with the Agent.

 

4.             The Parties agree to amend section 4 of the Agreement “Agency
Fee. Settlement, Invoicing and Reporting Procedures” as follows:

 

“4.           Agency Fee. Settlement, Invoicing and Reporting Procedures

 

The Agent’s fee:

 

4.1. The Agent’s fee for legal and other actions shall be equal to 15% (Fifteen
percent) of the amount of actual gross revenues of the Principal in the
reporting period, including VAT at the current rate then applicable under
Russian law.

 

When calculating the Agent’s fee for the Agent’s selling services in respect of
transactions with non-resident clients in US dollars, the amount of the fee for
each reporting period shall be calculated using the exchange rate, published by
the Russian Central Bank for the last day of the reporting period.

 

The Agent’s fee entitlement shall arise as from the actual provision by the
Principal of the advertising services in the reporting period.

 

The payment of the Agent’s fee shall be made in accordance with the provisions
of sections 4.3 to 4.11 hereof.

 

Settlement Procedures:

 

4.2          The price of advertising in the agreements of the Agent with the
Client shall be fixed:

 

·                  in agreements with Russian resident clients and non-resident
clients paying in Rubles — in Russian Rubles.

 

·                  in agreements with non-resident clients paying in currencies
other than Russian Rubles — in US Dollars.

 

Advertising services contracted by the clients shall be subject to value added
tax in accordance with the applicable law of the Russian Federation.

 

4.3          The payments under Client Agreements entered into by the Agent in
Russian Rubles shall be made as follows.

 

4.3.1.       The payments in Russian Rubles under Client Agreements shall be
made to the Agency’s current account.

 

--------------------------------------------------------------------------------


 

The Agent shall be obliged to transfer to the Principal in full the funds
received under Client Agreements within 5 (five) banking days.  The said period
shall be counted from the receipt by the Agent of the attachment to the bank
statement evidencing the transfer of the funds to the current account of the
Agent.

 

To the extent the Client’s business was contracted with the participation of the
brokers, all funds received under Client agreements shall be transferred to the
Principal within 10 (ten) banking days from receipt of the funds from the Client
(to the broker’s current account).

 

Upon contracting the sale of the Regional Advertising with the Client as a
package for the time offered on several TV channels (several Broadcasters) in
accordance with section 3.1.7. of this Agreement, the transfer by the Agent to
the Principal of funds in payment for the rendered services that were received
from the Clients shall be made not later than 10 (ten) days from the end of the
respective reporting period.

 

If the funds paid cannot be definitely identified as payments received in
connection with the performance by the Parties of the obligations under this
Agreement, the above time periods specified for transfers may be extended by 30
(thirty) days.

 

If the funds from the Client arrive not as a lump sum, but in two and more
installments the Agent shall first apply the funds received towards repayment of
the Client’s indebtedness for the services provided (if any); after full
repayment of the existing indebtedness the received funds shall be applied
towards payment for the services provided in the current month; further and
after full payment for the services provided in the current month, the received
funds shall be considered as advance payment for the services to be provided in
the following month.  This procedure of application by the Agent of the receipts
from the Clients should be included in the conditions of the respective
agreements between the Agent and the Clients.

 

4.3.2        The Principal shall be required no later than the day immediately
following the date of receipt of the funds paid by the Agent to its current
account to remit to the Agency’s bank account the amount equal to 15% (Fifteen
Percent) of the funds received from the Agent in payment of the Agency Fee
provided under section 4.1 of this Agreement.

 

4.4.         The Agent may (subject to notification of the Principal) to
instruct the client to make the payment in Russian Rubles under the agreement of
the Agent with the client directly to the Principal’s current account.

 

4.5          If prior to commencement or in the course of performance of the
services either a Client or the Principal elects to cancel the agreement for the
provision of the services in full or any part or other conditions arise that
require that the funds be returned to the Client’s current or hard currency
transit account, the Agent shall have the right to transfer in Russian rubles to
the Clients those funds that are to be returned to the latter under the
agreements concluded with them, including from the funds received on the Agent’s
account from other clients, but not yet remitted to  the Principal’s account.
When partial refund is made, the amount in rubles shall be calculated pro rata
to the decrease in the contract amount or payment. The Agent shall be required
to notify the Principal on such payments being effected within 3 days.

 

If the funds held on behalf of the Principal by the Agent in its current account
are not sufficient or there are no such funds to make the refund to the Client,
the Principal shall within ten days from receipt by the Principal of the letter
from the Agent requesting the refund shall remit the respective amount in full
to the current account of the Agent (or of the respective client pursuant to the
Agent’s payment instructions).

 

In cases when the earlier received hard currency funds should be returned to the
client according to the agreement with the latter:

 

·                  if such amount has been already transferred by the Agent to
the Principal, the Principal shall transfer to the Agent’s transit currency
account within ten days the amount to be returned to a non-resident client in
the respective currency and the Agent shall then return

 

--------------------------------------------------------------------------------


 

the amount so received to the respective client. The said ten day period shall
be counted from the receipt by the Principal of the Agent’s letter demanding the
return accompanied by the respective documents relating to the non-resident
client;

 

·                  if such amount has not been transferred to the Principal and
is still held in the Agent’s transit currency account, the latter shall transfer
to the client the respective amount to be returned in the respective currency.

 

4.6          The payments in US Dollars under agreements of the Agent with the
non-resident Clients shall be paid to the Agent’s transit currency account.

 

The Agent shall be required to transfer the amounts received under such
agreements to the Principal’s transit currency account within four banking days.
The said four day period shall be counted from the moment the Agent receives an
attachment to the bank statement evidencing the receipt of the funds in the
Agent’s account.

 

The Parties agree that if for certain reasons (absence of a transit account,
Russian legal requirements, etc.) the settlement in accordance with the above
procedures will not be possible, the Principal hereby authorize the Agent to
sell all of the hard currency funds received from the Clients for Russian
currency (Russian rubles).

 

The Agent/broker shall be required to transfer the Russian rubles proceeds of
the sale of such hard currency funds to the Principal’s/Agent’s current account
within three banking days.

 

Upon effecting such transfer the Agent shall deliver to the principal a copy of
the payment instructions.

 

The Principal shall be required no later than the day immediately following the
date of receipt of the funds paid by the Agent to its current account to remit
to the Agency’s bank account the amount equal to 15% (Fifteeen Percent) of the
funds received from the Agent in payment of the Agency Fee provided under
section 4.1 of this Agreement.  If the Agent remitted the funds to the
Principal’s transit hard currency account, the Principal shall remit to the
Agent the ruble equivalent of the amount equal to 15% (Fifteen Percent) of the
amount remitted by the Agent calculated at Russian Ruble to US Dollar exchange
rate published by the Central Bank of Russia as of the date of the receipt of
payment form the Client.

 

4.7          In the event that the Principal fails to transfer to the Agent’s
transit currency account the amount to be refunded to the non-resident client in
US Dollars within 10 days period, the Agent shall be entitled to withhold such
amount out of the amounts of the receipts from the clients in Russian rubles, to
purchase hard currency (in US Dollars) in such amounts as will be sufficient for
making the refund to the non-resident client and to transfer such refunded
amount to the non-resident client’s account.

 

4.8          The settlements between the Parties shall be made on a daily basis
as long as payments are received from the Clients.  Upon effecting such
transfers the Parties shall deliver to each other a copy of the payment
instructions. The date of payment as between the Parties hereunder shall be the
date, on which the funds are withdrawn from the payer’s account as evidenced by
a bank statement.

 

4.9          If the Principal delays the transfer of the funds described in
sections 4.3 and 4.6 of this Agreement by more than 5 (Five) calendar days and
as consequence such funds not received on the Agent’s current account the Agent
shall be entitled to withhold the refund amount from the payments, received on
its current account from the Clients on behalf of the Principal.

 

To the extent the Principal is found to have amounts outstanding to the Agent as
reflected by the Statement, the Principal shall be required to settle such
outstanding amount by the 20th (Twentieth) day of the month following the end of
the reporting period and to deliver a copy of the payment instructions as a
proof of payment.

 

--------------------------------------------------------------------------------


 

In the event no payment is received by the Agent in its account towards the
settlement of the Principal’s indebtedness the Agent shall be entitled to
withhold the amount due to it from the Principal out of the amounts of the new
payments received for the benefit of the Principal to be reflected in the
respective Statement.

 

If the amount received from the Principal in the reporting period is greater
than the amount of the Agency Fee, to which the Agent is entitled in the
respective Reporting period, the amount in excess shall be accounted as an
advance towards the Agency Fee in respect of the subsequent Reporting periods.

 

4.10        As at the end of each reporting period at least 80% (Eighty percent)
of the amount due for services provided in the reporting period should have been
paid by the Clients. The remaining 20% (Twenty percent) due for such services
should be paid by the Clients no later than within 60 (Sixty) calendar days from
the end of the respective period. The said terms and liability for
non-compliance should be included into agreement of the Agent with the Client as
a mandatory provision.

 

In the event that upon expiry of such period the said services have not been
paid for in full by the Clients, the advertising ordered to be broadcast by such
Clients shall be removed from the broadcasts and shall not be accepted for
broadcasting until the respective Clients’ Doubtful Debt has not been paid in
full.

 

The Parties shall then promptly agree on the measures to be taken to enforce the
collection from the Client of the amount outstanding together with any penalties
applicable for delay in payment.

 

4.11        The Parties agree that the fee calculated according to conditions of
this Agreement and paid to the Agent shall also cover all possible charges of
the Agent relating to the performance of its engagement, including any fees
payable to brokers and such expenses of the Agent shall not be subject to any
additional reimbursement by the Principal.”

 

Reporting Procedures:

 

4.12        Upon transferring the funds the Agent shall deliver to the Principal
together with a copy of the payment instructions (as required under section 4.8
hereof) an accompanying notice in the form approved by the Parties with a
detailed break-down of the amounts paid:

 

a)                                      amount of the payment received to the
current and/or transit currency account of the Agent under concluded agreements
including value added tax;

 

b)                                     period of time within which the
advertising services for which the payment was made should be provided;

 

c)                                      amount retained in the current account
of the Agent and applied in settlement of the amounts outstanding from the
Principal to the Agent under section 4.9 of this Agreement.

 

To the extent the Principal has any objections with respect to the submitted
report it shall within 10 (Ten) calendar days from receipt thereof deliver to
the Agent its objections in writing.  If no objections are raised within such
period, the report shall be deemed accepted.

 

4.13        After the end of the reporting period (by fifteenth day of the month
following after the end of the reporting period), the Parties shall execute a
two-way statement, which shall set forth:

 

1.         actual gross revenue of the Principal in the reporting period;

 

a. amount of regional advertising sales during the reporting period contracted
by the Agent/brokers;

--------------------------------------------------------------------------------


 

b. the amount of non-sale income (penalties, fines and other non-sale income)
collected by the Agent during the reporting period in respect of the regional
advertising placements contracted by the Agent;

 

2.             the amount of receipts to the accounts of the Agent/brokers under
the agreements entered into by the Agent/brokers, including in payment for the
advertising services in the current, past and future periods;

 

3.             the amount of funds, which the Agent paid to the clients in
accordance with the terms of the existing agreements, including VAT;

 

4.             the amount of receipts to the Principal’s accounts, as stated for
the reporting period under the agreements entered into by the Agent/brokers,
including in payment for the advertising services in the current, past and
future periods;

 

5.             the amount of funds, which the Principal paid to the clients,
including VAT;

 

6.             the amount of the agency fee due to the Agent for the reporting
period;

 

7.             the amount of funds paid to the Agent as the agency fee,
including as payments in respect of the reporting period and as advances towards
payments in respect of the future period or as payments in respect of the past
periods (including amounts retained by the Agent under section 4.9), inclusive
of VAT;

 

8.             other details, which the Parties shall deem appropriate to
reflect in the Statement.

 

The Agent shall deliver together with the Statement a report on the services
provided (the “Agent’s Report”) in the form approved by the Parties.

 

To the extent the Principal has any objections with respect to the submitted
Statement and /or the Agent’s Report it shall within 5 (Five) calendar days from
receipt thereof deliver to the Agent its objections in writing.  If no
objections are raised within such period, the Statement and /or the Agent’s
Report shall be deemed accepted and the engagement completed.

 

4.14.       The statement shall be submitted by the Agent together with the
invoice for the agency fee.”

 

5.             In all other matters not covered by and not inconsistent with
this Supplementary Agreement the Parties shall be governed by the provisions of
the Agreement.

 

6.             This Supplementary Agreement, except for section 4, shall come
into effect upon signing by the Parties and shall form an integral part of the
Agreement. Section 4 of this Supplementary Agreement shall come into effect as
of January 21, 2008.

 

7.             This Supplementary Agreement is executed in two equally binding
counterparts with one for each Party.

 

Signatures of Parties:

 

Agent:

Principal:

 

 

 

 

 

 

 

 

Stamp

Stamp

 

--------------------------------------------------------------------------------
